Citation Nr: 0103555	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  96-28 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease and 
if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1952 to July 
1961.

Initially, the Board of Veterans' Appeals (Board) notes that 
a September 1994 Board decision denied service connection for 
heart disease.  Attached to the decision was information 
concerning the veteran's rights to file a motion for 
reconsideration, and appeal to the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court").  A motion for reconsideration was 
submitted in October 1994.  The motion was denied in March 
1995, and at that time the veteran was again advised of his 
appellate rights.  This appeal arises from a February 1996 
rating action that found that no new and material evidence 
had been submitted to reopen the veteran's claim.

Thereafter, a September 1997 Board decision determined that 
the veteran had not provided new and material evidence to 
reopen his claim for entitlement to service connection for 
heart disease, and the veteran filed a timely appeal as to 
this decision.  In July 1998, the Court granted a joint 
motion for remand, which had determined that the medical 
opinion of Dr. M. might constitute new and material evidence 
in light of the applicable case law, and that the case needed 
to be remanded for the Board to provide adequate reasons and 
bases in this regard.

Pursuant to the motion for remand, the Board sought the 
opinion of an independent medical examiner, and the record 
reflects the receipt of an original and supplemental opinion 
from Dr. P., and the Board's receipt of an opinion from 
another expert on behalf of the veteran, Dr. J.  

While the Board has concluded that Dr. J.'s opinion and other 
evidence constitutes new and material evidence to warrant the 
reopening of the subject claim, the Board further finds that 
remand is now required for initial consideration of Dr. J.'s 
opinion by the regional office (RO). 


FINDINGS OF FACT

1.  The Board, in a September 1994 decision, denied service 
connection for heart disease on the basis that organic heart 
disease was not a basis for the chest pain in service, and 
the decades post-service current heart disease was not shown 
to be related to any incident of service.

2.  The evidence submitted since the September 1994 Board 
decision pertinent to the claim for service connection for 
heart disease bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to finally decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1994 Board decision which denied service 
connection for heart disease, is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

2.  New and material evidence has been submitted since the 
September 1994 Board decision pertinent to the claim for 
service connection for heart disease, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the Department of Veterans Affairs (VA) must reopen the 
claim and review the former disposition of the case where new 
and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), it was held 
"in order to reopen a previously and finally disallowed 
claim . . . there must be 'new and material evidence 
presented or secured' . . . since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In other 
words, the recent legislative change eliminating the concept 
of a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.  Moreover, it was 
also held that a claim for service connection was "well 
grounded" when three basic elements are satisfied with 
competent evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, supra.  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements in order to establish a well-grounded claim, 
the impact of this particular case law as to what constitutes 
"competent" evidence to establish critical facts remains 
both compelling and controlling.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects that the veteran was born in October 
1933, and had active service from December 1952 to July 1961.  
Service medical records indicate that the veteran was treated 
in 1955 and 1956 for complaints of chest pain.  The initial 
entry to this effect was in August 1955, at which time the 
veteran's pulse rate was 80, his heart was normal on 
examination, and nitroglycerin was prescribed.  Thereafter, 
the veteran was referred to the cardiac unit and in September 
1955, it was noted that he had periodic chest pain, which 
would occur without regard to activity.  He had apparently 
been referred to the dispensary and given nitroglycerin 
tablets.  The impression at this time was noncardiac chest 
pain.  In a clinical entry dated later in September 1955, the 
results of an electrocardiogram and chest X-rays were 
interpreted to reveal negative findings.  A clinical entry 
dated in December 1955 reflects that the veteran reported 
attacks of "angina pectoris" and had brought a certificate 
from a private doctor who had advised discharge due to 
angina.

Service medical records further reveal that the veteran was 
then hospitalized in December 1955 with a history of chest 
pain following a bout with pneumonia in 1953.  The veteran 
also reported involvement in several automobile accidents 
prior to service in which he had sustained chest injuries.  
At the time of this admission, the veteran again complained 
of chest pain and was started on nitroglycerin.  The pain was 
noted to have been somewhat decreased by the nitroglycerin, 
but that this caused the veteran a very severe headache.  
Thereafter, the veteran received further evaluation by 
nitroglycerin, ethyl chloride spray, and procaine block, as 
necessary, and subsequently, an intercostal block with a one 
percent procaine was done blocking the anterior chest wall 
with complete relief of pain.  The impression was functional 
chest pain, probably of noncardiac origin.

A service clinical entry in January 1956 reflects that the 
veteran had recurrent chest pain and that this had 
disappeared one month following a nerve block.  Nitroglycerin 
was prescribed and he was referred to the cardiac clinic.

In a March 1956 private medical report from Dr. V., it was 
noted that the veteran had been under his care for symptoms 
of angina pectoris and that he had had severe attacks while 
in the Army.  This physician also noted that the veteran had 
recently spent 15 days in the Army hospital without relief.  
Examinations in March and April 1956 did not reveal that the 
veteran's chest pain was of cardiac origin, and in March 
1961, the symptoms were attributed to chest wall syndrome.  

In an August 1965 request for medical records, the veteran 
reported that periodic post-service medical evaluations had 
not found symptoms of a heart condition.

Private medical records for 1965, 1966, and 1967 reveal 
treatment for gastric ulcer disease, substernal burning and 
hemorrhoids, with no finding of cardiovascular disability.

Private and VA medical records from 1986 to 1988, reflect 
diagnoses of arteriosclerotic heart disease, myocardial 
infarction and angina pectoris, including a private hospital 
summary in May 1986 wherein the veteran reported myocardial 
infarctions in 1982 and 1983, not documented, and that the 
veteran had thereafter been pain free until this admission.  
The veteran underwent coronary artery bypass surgery in 1993.

At the veteran's hearing before the RO in September 1988, 
before a member of the Board in December 1988, and again at 
the RO in July 1991, the veteran reported taking 
nitroglycerin since 1956 for chest pain, that cardiovascular 
disease was first shown post-service, in 1966, that his heart 
was aspirated during service, that the chest pain in service 
was a manifestation of organic heart disease, and that post 
service, he continued to have symptoms reflective of 
cardiovascular disease.

Pursuant to an August 1992 Board remand, the veteran was 
examined by specialists in cardiology in October 1992, and 
May 1993.  A May 1993 addendum opinion noted that although it 
was challenging to look back in time with respect to the 
onset of symptoms in relation to later documented disease, it 
was the examiner's opinion that the veteran's initial chest 
pain syndrome was not typical of angina.  Additionally, the 
onset of pain that was reportedly not clearly related to 
exercise and to be of variable duration, was not found to be 
suggestive of angina pectoris.  It was further stated that 
the lack of resolution by nitroglycerin during an observed 
episode of chest pain, again lessened the likelihood that 
this pain was clearly angina pectoris.  Moreover, objective 
findings with a Masters test could not document that this 
pain was related to coronary artery disease.

Finally, it was noted that the resolution of the pain by 
intercostal blocks suggesting costochondritis presented 
another etiology for the veteran's chest pain syndrome other 
than coronary artery disease.  Overall, it was concluded that 
there was no clinical objective evidence of the veteran's 
chest pain syndrome that began in the 1950's being related to 
coronary artery disease which was later documented in the 
1980's.

In an additional note, another cardiologist agreed with the 
above summary in that there was no documented evidence or 
symptomatic description indicating coronary artery disease in 
the 1950's or 1960's.

In multiple written statements from the veteran variously 
dated from 1990 to 1993, the veteran discussed the angina, 
nitroglycerin, heart tap, Dr. L., the fluoroscope, and Dr. 
B.'s opinion, plus other subjects.  The veteran underwent 
coronary artery bypass surgery in 1993.

A September 1994 Board decision denied the veteran's claim 
for service connection for heart disease, and this appeal 
arises from a February 1996 rating action that found that no 
new and material evidence had been submitted to reopen the 
veteran's claim.  The Board's September 1994 decision was the 
last final denial as to the veteran's claim for service 
connection for heart disease.  Evans v. Brown, supra.

Evidence after the September 1994 Board decision includes the 
October 15, 1995 motion for reconsideration in which the 
veteran set out what he perceived were inconsistencies in the 
record.  He also submitted many accompanying documents, to 
include private medical records dated in June and July 1993, 
annotated to reflect the appellant's interpretation of the 
medical significance of the documents towards matters of 
material fact in this case, lay statements attesting to the 
severity of the veteran's heart problem in August 1988, 
letters to and from Congressman M. variously dated in 1990 
and 1991, and an RO letter to the veteran dated May 21, 1993.

In October 1994, the veteran wrote to the VA in Pittsburgh, 
attaching copies of records already in the file, and he 
asked, rhetorically, why he was prescribed nitroglycerin in 
service, which is only used for heart patients, if he did not 
have a heart condition.  He contended that "an enlargement of 
the heart was seen by Dr. D., and a proper diagnosis was 
written `angina pectoris`."

Received at the RO in May 1994, but not incorporated into the 
veteran's file until 1995, was an April 1994 letter from the 
Department of the Army, Special Actions Division, Veterans 
Services Directorate, addressed to the veteran, in response 
to the veteran's letter to the Secretary of Defense, dated 
December 23, 1993.  The letter from the Department of the 
Army indicated that the department had no jurisdiction over 
the matters raised by the appellant, and referred the matter 
to VA.  In the December 1993 letter the veteran described his 
recollection of events in service and thereafter, including 
his claim for VA compensation benefits.  He also included a 
copy of the March 1956 letter from Dr. D.

In March 1995, the veteran was informed that his motion for 
reconsideration was denied.  Attached to that notice was 
notice of the veteran's rights following denial of the motion 
for reconsideration.  He was informed that he had 120 days, 
from the mailing of the notice of the reconsideration denial, 
to file a Notice of Appeal with the Court.

The veteran in a March 18, 1995 letter to the Secretary of 
Veterans Affairs, referred to his first letter to the 
Secretary, and two letters attached to the current letter.  
He discussed his reasons for objecting to the use of the term 
heart disease as opposed to heart condition as a description 
of the claimed disability, set forth his interpretation of 
the two letters, to include that he had been encouraged to 
appeal, and asked the Secretary to intervene on behalf of his 
claim.  One of the two attached letters was from the Deputy 
Adjutant General, Bureau for Veterans' Affairs, Pennsylvania, 
in response to a January 1995 letter from the veteran to the 
Governor.  In addition to addressing the veteran's tax 
exemption concerns, it was remarked that "[t]he fact that you 
were given nitro-glycerin while on active duty would cause 
one to conclude that your disability was service connected."  
The veteran was further informed that a Mr. S. at the 
Pittsburgh office would contact him, and if granted a power 
of attorney, act on the veteran's behalf with the VA.

The second letter, dated in March 1995, was from the Army 
Medical Command, in response to a letter sent by the veteran 
to the Office of the Surgeon General, Public Health Service.  
The veteran was informed that the Surgeon General did not 
have jurisdiction over the Department of Veterans 
Administration, and that his appeal right with his claim was 
with the VA.  The veteran was encouraged to continue his 
effort and use his appeal rights.

On June 16, 1995, the veteran was sent a letter from L. B., 
Adjudication Officer, Pittsburgh, Pennsylvania, notifying him 
that his request for reconsideration of entitlement to 
service connection for heart disease could not be considered 
by that office.  He was informed that his appeal had been 
denied by the Board, that he had been sent a letter of the 
denial dated September 30, 1994 with notice of his rights, 
and that he had 120 days to file a notice of appeal to the 
Court, which he did not do.  The veteran was further informed 
that he had exhausted all of his appeals rights, and no 
action could be take unless he reopened his claim with new 
and material evidence.

Senator S., in a letter to the RO in July 1995, asked that he 
be advised of the status of the veteran's claim, and provided 
with a historical background.  It was also noted that there 
was concern about the veteran's appellate rights, as the 
veteran contended that he involuntarily lost his appellate 
rights at the direction of the Pittsburgh VARO staff.  
Enclosed was a copy of the June 1995 letter from the veteran 
to the Senator.  In the June letter the veteran provided an 
account of his service, medical problems and treatment.  The 
veteran reported that while hospitalized in service, he 
walked at a rapid pace with a doctor, and after a while the 
pain hit, he had an anginal attack from the exertion an the 
doctor gave him a "nitro," and the pain eased but left him 
with a slight headache.  The following day the doctor 
performed a heart tap.  He also reported that the VA took 
away his Army pension when he received Social Security 
benefits, and that in a April 10 letter from L. B., the 
veteran was informed that the VA had received a 
reconsideration for his benefits and he was not to do 
anything, call or write anyone and his claim would be taken 
under consideration.  The veteran reported that the latest 
denial came June 16, 1995, and he was informed that his 
appeal right had ran out, after he had been held quiet for 2 
months and 6 days.  Additionally in the letter the veteran 
advanced many contentions regarding his claim and the basis 
for denial of his claim.  He also stated that in July 1995 
his chest symptoms started, even after a triple bypass, and 
he was still taking nitroglycerin.

The RO provided a letter detailing the history of the 
veteran's claim to the Honorable Senator S.  The Senator was 
informed of the Board decision, the motion for 
reconsideration, and the notices provided the veteran 
concerning his appellate rights.  The April 10, and June 16, 
1995 letters were explained, as was the requirement that the 
appellant submit new and material evidence to reopen his 
claim.

Received in July 1995 was a letter from Congressman M., 
concerning the veteran's claim for heart problems.  Enclosed 
was a June 21, 1995 letter from the veteran to Congressman M.  
The veteran reported that Dr. D. used a fluoroscope to 
discover his problem, and that the Army did not have such a 
device.  The veteran recounted the reasons he believed his 
claim had been denied.  He stated that he had been informed 
that the Congressman had the power to override the VA 
determinations in this matter and the appellant requested 
that the Congressman exercise this power on his behalf.  The 
RO responded to the letter from Congressman M. in August 
1995.

The veteran in a letter to Congressman M., dated in October 
1995, acknowledged the Congressman's inquiry on his behalf, 
and expressed his displeasure with the handling of his claim 
by the RO.  He also reiterated his stand on the prescription 
of nitroglycerin in service, noted that he believed he had 
been lied to in a letter dated May 21, 1993, and requested 
further help in resolving his claim.

A. M., M.D., in a January 2, 1996 letter, reported that he 
was a cardiologist, and when practicing at a private 
hospital, had treated the veteran in June 1993.  He further 
reported that he had not treated the veteran since, but that 
the veteran had "made available to me records dating back to 
1956."  He further reported that the veteran saw Dr. D. in 
1956 in United, Pennsylvania complaining of severe, disabling 
and crippling chest pain.  It was Dr. D.'s opinion that the 
patient was suffering from coronary artery disease.  Dr. D. 
further noted that there was indication in this documentation 
that the patient's symptoms were relieved with sublingual 
nitroglycerin, and that the veteran continued to suffer with 
angina pectoris until the time of his coronary bypass 
procedure at W. Hospital.  It was Dr. D.'s opinion that the 
etiology of [the claimant's] symptoms dating back to 1956 was 
coronary artery disease.  Unfortunately in 1956 there were no 
clinical modalities available to definitively ruled in or 
rule out the existence of obstructive coronary disease.  
Because of the fact that his symptoms in 1956 were identical 
to those upon presentation at W. Hospital in 1993 and because 
those symptoms were relieved with sublingual nitroglycerin 
temporarily and permanently relieved with coronary bypass 
surgery, Dr. D. was confident in saying that the veteran was 
suffering angina pectoris related to coronary insufficiency 
as early as 1956.

It was Dr. D.'s understanding that the veteran was applying 
for disability, and he strongly supported his application in 
that it was his professional opinion that the chest pain he 
was experiencing in 1956 was identical to that which he was 
experiencing in 1993, related entirely to obstructive 
coronary artery disease.

Received in March 1996 was a letter from Congressman M., with 
a copy of Dr. M.'s letter, and a January 1996 letter from the 
veteran to the Congressman.  In that letter the veteran 
contended that Dr. B. did not possess the correct facts 
concerning his case and that the physician did not write the 
August 9, 1993 opinion.  The appellant further maintained 
that he was tricked to halt his appeal rights, and he listed 
5 reasons why he believed his claim was denied.  The RO 
responded to the Congressman's letter, in April 1996.

The veteran submitted a letter to the Board in April 1996, in 
which he noted attachment of a letter from a cardiologist, 
stating that "I wrote him and sent to him some of my military 
medical records asking for his honest and sincere 
professional opinion of my condition when he was a civilian 
cardiologist."  The veteran noted that a doctor in service 
did witness the veteran having angina, relieved by the aid of 
two nitro pills.  The veteran contested a May 21, 1993 letter 
sent to him, and Dr. B.'s August 9, 1993 opinion.  In 
addition he listed 5 "facts" which he felt were the reason 
for the denial of his claim.  He also noted that he was not 
pain free as reported by Dr. M., and that his appeal was 
delayed because of the letter from Mr. B. at the RO.

Received by the VA in April 1996, was a letter from the 
Department of Justice, addressed to the veteran, concerning 
his letter to the Attorney General.  Associated with this 
letter were copies of two letters from the veteran, one to 
the Department of Health and Human Services, and the other to 
Janet Reno.  The veteran, in both letters, reiterated his 
claim for compensation benefits based on a heart condition in 
service, and essentially requested help with his claim.  
Associated with the letters were copies of various records 
already in the file, with annotations by the veteran, and 
copies of two different newspaper articles, one of which 
concerned the death of a basketball player with a slightly 
enlarged heart, and the other concerning a criminal 
investigation against two VA attorneys.

The veteran, in a letter to the Board, in July 1996, 
questioned the assignment of a new docket number, and 
requested that his claim be advanced on the docket.  A 
response, in July 1996, denied his motion to advance.

Thereafter, a September 1997 Board decision determined that 
the veteran had not provided new and material evidence to 
reopen his claim for entitlement to service connection for 
heart disease, and the veteran filed a timely appeal as to 
this decision.  

In July 1998, the Court granted a joint motion for remand, 
which had determined that the medical opinion of Dr. M. might 
constitute new and material evidence in light of the 
applicable case law, and that the case needed to be remanded 
for the Board to provide adequate reasons and bases in this 
regard.

Pursuant to the motion for remand, the Board sought the 
opinion of an independent medical examiner, and the record 
reflects the receipt of an original and supplemental opinion 
from Dr. P. and an opinion from another expert on behalf of 
the veteran, Dr. J.  

In its letter requesting an independent medical examination, 
the Board requested that the examiner furnish an opinion as 
to the degree of medical probability that there was a causal 
relationship between any current residuals of heart disease 
and service.  In this regard, the examiner was to first 
assume that the veteran's chest pain during service was not 
successfully treated with nitroglycerin only, that a nerve 
block provided complete relief of the veteran's symptoms for 
approximately a month in early 1956, and that the complete 
lack of clinical evidence of continuity of symptoms, or even 
of recorded medical history of any continuity of 
manifestations of chest pain or other possible symptoms of 
heart disease from service through 1986 in post-service 
treatment records, established that there was no continuity 
of heart disease from service discharge in 1961 until the 
first documented post-service treatment in 1986.

In the alternative, the examiner was to provide an opinion 
solely based upon his or her review of the materials in the 
claims folder.

In a medical report dated in September 1999, Dr. P., an 
Associate Professor of Medicine in the Division of 
Cardiology, University of Alabama at Birmingham, reviewed the 
veteran's medical records in response to the Board's request, 
and was unable to locate some of the referenced medical 
records in the claims folder.  These consisted of 
"December" 1955 medical evidence of negative 
electrocardiogram (ECG) and chest X-ray results, December 
1955 ECG and master's test results, medical records 
documenting that chest pain in 1956 was not of cardiac origin 
and that pain in March 1961 was due to chest wall syndrome, 
and "1955, 1956 and 1957" private hospital records 
reflecting negative findings as to heart disease.  

Dr. P. did note that nitroglycerin was prescribed for angina 
pectoris-like pain in August 1955, and that the veteran was 
hospitalized for sharp radiating pain over the left chest in 
December of that same year.  At that time, a nurse's note 
indicates that the veteran was given nitroglycerin for chest 
pain with relief of pain.  Chest pain was again reported in 
January 1956, at which time it was reported to have been 
relieved previously by a nerve block.  In January 1959, the 
veteran reported chest pain which was believed to possibly 
indicate angina pectoris, and in March 1961, the veteran's 
pain was believed to be reflective of chest wall syndrome.

In summary, Dr. P. indicated that the veteran had onset of 
chest pain at age 22, and he continued to complain of chest 
pain for the ensuing ten years.  Multiple medical 
examinations over that period were thought to be consistent 
with a non-cardiac etiology of his chest pain.  In 1986, at 
53 years of age, he was again hospitalized with chest pain.  
The pains at this time were thought to be typical angina 
pectoris and evaluation at that time indeed documented that 
he did have coronary disease.  

Dr. P. did not find that the claims and counter claims with 
regards to the nature of the symptoms or the relief by chest 
block to be terribly persuasive one way or the other as to 
whether the veteran had coronary artery disease back in the 
1950's.  Nevertheless, Dr. P. opined that it was highly 
unlikely that the chest pains that the veteran suffered in 
the 1950's and 1960's were due to coronary disease.

Dr. P. went on the comment that chest pain in 22 year old 
patients was almost always of non-ischemic etiology.  
Although ischemic heart disease may occasionally start at 
very young ages, Dr. P. believed that this occurred only in 
patients with severe cholesterol disorders and was associated 
with a very malignant downhill course.  Dr. P. opined that it 
was extremely unlikely that a patient who first developed 
onset of angina in the 1950's would have relatively early 
coronary disease in the mid 1980's, that is, two vessel 
coronary disease with preserved left ventricle (LV) function, 
and no intercurrent events.  Thus, Dr. P. indicated that it 
was extremely unlikely that the veteran's pain syndrome in 
the 1950's represented coronary disease because of the rarity 
of symptomatic coronary artery disease in patients of this 
age, and the subsequent benign clinical course with no 
cardiac events for thirty years.

Dr. P. concluded that the nature and time course of the 
veteran's chest pain syndrome was inconsistent with premature 
coronary disease and made it extremely unlikely that the 
chest pains which the veteran suffered in the 1950's were in 
fact related to coronary artery disease.

In response to a subsequent Board request for a supplemental 
opinion following a review of the records that Dr. P. was 
unable to locate initially, in a letter dated in June 2000, 
Dr. P. indicated that he located and reviewed the subject 
records, and that his opinion was unchanged from the 
previously reported in September 1999.  The ECG and chest X-
ray studies of September 1955 (erroneously identified 
previously as December 1955) and ECG and master's test 
results of December 1955, were found to demonstrate no 
evidence of organic heart disease in 1955, and similarly, 
Army records from 1956 reflect that treating physicians 
suspected a non-cardiac etiology for the veteran's symptoms, 
and records from 1965, 1966 and 1967 (erroneously identified 
by Dr. P. as 1955, 1956 and 1957), did not indicate any 
evidence of heart disease, but did document peptic ulcer 
disease.

It remained Dr. P.'s opinion that the nature and course of 
the veteran's chest pain was inconsistent with a diagnosis of 
coronary artery disease in the 1950's and 1960's.  Onset of 
atherosclerotic coronary disease in patients in their mid 
20's was extremely rare.  When it occurred, a severe 
underlying cholesterol or other metabolic defect is evident, 
and the clinical course in such cases is rapidly progressive.  
This was inconsistent with the clinical course in the 
veteran, who did not present with symptomatic coronary 
disease until his 50's.  Other causes of chest pain, 
including chest wall pain, psychogenic chest pain, or 
gastrointestinal disease (peptic ulcer disease or gastro-
esophageal reflux disease) are far more likely etiologies for 
the veteran's symptoms.

Thereafter, the veteran submitted a medical report from Dr. 
J., dated in November 2000, in which Dr. J. initially 
indicated that it was his opinion that the symptoms the 
veteran had related to him as far back as July 1955 w[ere] 
indeed coronary heart disease.  Dr. J. went on to indicate 
that unfortunately, in 1955-56, there were no clinical 
modalities available to definitely rule in or out the 
existence of obstructive coronary disease, and because those 
symptoms were relieved with nitroglycerin, he was convinced 
that the veteran was suffering from angina pectoris.  The 
fact that Major L., M.D. treated the veteran with 
Nitroglycerin and relieved his pain was found to suggest a 
heart problem, notably angina.  In some cases, Dr. J. noted 
that client X-rays would not show angina, a fluoroscope was 
not used as Dr. D. had done to diagnose angina.  According to 
the veteran, the master test he was given was a two step-up 
and then down a total of three times, and approximately 15 
minutes later, an ECG was taken.  Dr. J. did not consider 
this to be a true master test, in comparison to today's 
master tests.  The documentation of Dr. D. was considered to 
be of the greatest value and acknowledged the fact that the 
veteran did indeed have a heart condition, "and became 
crippling and disabling as he is now."  In conversation with 
the veteran, there was never any recognition of peptic ulcers 
diagnosed while in the service on November 29, 1965.  Noted 
to have a nine year history was asserted to be a false 
statement or a typographical error, however, the peptic ulcer 
could have occurred from stress and pain he constantly had 
from July 1955, when first diagnosed with angina.  The ulcer 
in size was removed, and still the veteran experienced chest 
pain.

Dr. J. further indicated that the failure of Dr. P. to 
mention of the times that the veteran's Army records do 
indicate he was treated with nitroglycerin, made Dr. J. 
wonder if a cover-up of the veteran's illness was 
intentional.  Dr. J. opined that the veteran should have been 
released from military service as Dr. D. had suggested, and 
that with the medical documentation with dates and treatment 
of the veteran with nitroglycerin, Dr. J. was in full 
agreement with the initial diagnosis of angina, and other 
medication such as aspirin could have been given to the 
veteran, and could have prevented the heart attacks he had 
had.





II.  Analysis

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the May 1996 statement 
of the case.  Moreover, the Board has reviewed the evidence 
received since the September 1994 Board decision and, as 
indicated below, has found that the private medical opinions 
of both Dr. M. and Dr. J. are sufficient to reopen the 
veteran's claim for service connection for heart disease.  
Accordingly, the Board finds that the claimant has been 
provided the governing regulatory definition of "new and 
material evidence," that the RO's adjudication of the claim 
was consistent with that definition, that this evidence 
qualifies as "new and material evidence" under this 
definition, and that it is therefore not prejudicial for the 
Board to proceed with the adjudication of this claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has considered the evidence and contentions 
received since the September 1994 Board decision and finds 
that it most importantly consists of the January 1996 medical 
opinion of Dr. M. and the November 2000 medical opinion from 
Dr. J. that the veteran's current symptoms of heart disease 
began during his active military service.  Consequently, the 
Board finds that the additional evidence and material of 
record in this case bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in combination with other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).  In this case, the opinions 
of Dr. M. and Dr. J. that the veteran's current symptoms of 
heart disease began during his active military service bear 
directly and substantially on the specific matter under 
consideration, are neither cumulative nor redundant, and by 
themselves or in combination with other evidence, are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  The Board notes that in a 
merits determination, however, no such presumption of 
credibility attaches.


ORDER

New and material evidence having been submitted, the claim 
for service connection for heart disease is reopened.


REMAND

In a letter dated in June 2000, the Board advised the 
veteran's attorney that it had requested an expert opinion in 
this matter, and a copy of the opinion was enclosed for his 
review.  The Board further advised the veteran's attorney 
that any evidence submitted in response to this opinion must 
be referred to the agency of original jurisdiction (RO) for 
review and the preparation of a supplemental statement of the 
case unless he provided a waiver of this procedural right 
under 38 C.F.R. § 20.1304(c) (2000).  The Board also noted 
that if a written waiver was submitted, the Board would be 
able to consider this evidence without referring it to the 
RO.  Thereafter, while the record reflects that the Board 
granted two extensions of time to the appellant in order for 
him to submit additional evidence in support of his claim, 
and the opinion of Dr. J. was subsequently received by the 
Board in November 2000, a written waiver of the RO's initial 
consideration of this evidence was not submitted.  
Consequently, while the Board was permitted to review Dr. 
J.'s report for the purpose of determining whether new and 
material evidence had been submitted (38 C.F.R. § 20.1304(c) 
provides that the Board may review evidence not previously 
reviewed when the benefit sought is allowed on appeal), the 
Board finds that further review of the issue on appeal would 
now be prohibited under 38 C.F.R. § 20.1304(c).

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should then readjudicate the 
issue of service connection for heart 
disease, based on the review of all of 
the relevant evidence, to include the 
November 2000 report from Dr. J.

3.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 



